UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-05364 American High-Income Trust (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American High-Income TrustSM Investment portfolio June 30, 2010 Bonds, notes & other debt instruments — 86.48% Principal amount Value CORPORATE BONDS, NOTES & LOANS — 82.01% CONSUMER DISCRETIONARY — 20.97% Univision Communications, Inc., First Lien Term Loan B, 2.25% 20141,2,3 $ $ Univision Communications Inc. 12.00% 20146 Univision Communications Inc. 10.50% 20151,4,6 Michaels Stores, Inc., Term Loan B1, 2.813% 20131,2,3 Michaels Stores, Inc. 10.00% 2014 Michaels Stores, Inc. 0%/13.00% 20165 Michaels Stores, Inc. 0%/13.00% 20165,6 Michaels Stores, Inc., Term Loan B2, 5.063% 20161,2,3 Michaels Stores, Inc. 11.375% 2016 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 8.00% 20126 Charter Communications Operating, LLC, Term Loan B, 7.25% 20141,2,3 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 10.875% 20146 Charter Communications, Inc. 13.50% 2016 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.875% 20186 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 8.125% 20206 Virgin Media Finance PLC 9.125% 2016 Virgin Media Finance PLC, Series 1, 9.50% 2016 Virgin Media Inc. 6.50% 20186 Virgin Media Finance PLC 8.375% 20196 Allison Transmission Holdings, Inc., Term Loan B, 3.11% 20141,2,3 Allison Transmission Holdings, Inc. 11.00% 20156 Allison Transmission Holdings, Inc. 11.25% 20151,4,6 MGM MIRAGE 8.50% 2010 Mandalay Resort Group 6.375% 2011 MGM MIRAGE 6.75% 2012 MGM MIRAGE 6.75% 2013 MGM MIRAGE 13.00% 2013 MGM MIRAGE 5.875% 2014 MGM MIRAGE 10.375% 2014 MGM MIRAGE 6.625% 2015 MGM MIRAGE 7.50% 2016 MGM MIRAGE 11.125% 2017 MGM MIRAGE 9.00% 20206 Toys “R” Us, Inc. 7.625% 2011 Toys “R” Us-Delaware, Inc., Term Loan B, 4.597% 20121,2,3 Toys “R” Us, Inc. 8.50% 20176 Toys “R” Us, Inc. 10.75% 20176 Toys “R” Us, Inc. 7.375% 2018 Neiman Marcus Group, Inc. 9.00% 20151,4 Neiman Marcus Group, Inc. 10.375% 2015 Macy’s Retail Holdings, Inc. 8.375% 20151 Federated Retail Holdings, Inc. 5.90% 2016 Federated Department Stores, Inc. 6.79% 2027 Federated Department Stores, Inc. 7.00% 2028 Federated Department Stores, Inc. 6.90% 2029 AMC Entertainment Inc. 8.00% 2014 AMC Entertainment Inc., Series B, 11.00% 2016 AMC Entertainment Inc. 8.75% 2019 Mediacom Broadband LLC and Mediacom Broadband Corp. 8.50% 2015 Mediacom LLC and Mediacom Capital Corp. 9.125% 2019 Boyd Gaming Corp. 7.75% 2012 Boyd Gaming Corp. 6.75% 2014 Boyd Gaming Corp. 7.125% 2016 Clear Channel Worldwide, Series B, 9.25% 20176 Hanesbrands Inc., Series B, 4.121% 20141 Hanesbrands Inc. 8.00% 2016 Bon-Ton Department Stores, Inc. 10.25% 2014 Ziggo Bond Co. BV 8.00% 2018 € Cinemark USA, Inc., Term Loan, 3.56% 20161,2,3 $ Cinemark USA, Inc. 8.625% 2019 Dollar General Corp., Term Loan B2, 3.10% 20141,2,3 Dollar General Corp. 10.625% 2015 Dollar General Corp. 11.875% 20171,4 Royal Caribbean Cruises Ltd. 8.75% 2011 Royal Caribbean Cruises Ltd. 6.875% 2013 Royal Caribbean Cruises Ltd. 11.875% 2015 CSC Holdings, Inc., Series B, 6.75% 2012 CSC Holdings, Inc. 8.50% 20146 CSC Holdings, Inc. 8.50% 20156 CSC Holdings, Inc. 8.625% 20196 Quebecor Media Inc. 7.75% 2016 Quebecor Media Inc. 7.75% 2016 Sally Holdings LLC and Sally Capital Inc. 9.25% 2014 Sally Holdings LLC and Sally Capital Inc. 10.50% 2016 Wynn Las Vegas, LLC and Wynn Las Vegas Capital Corp. 6.625% 2014 Burlington Coat Factory Warehouse Corp. 11.125% 2014 Mohegan Tribal Gaming Authority 8.00% 2012 Mohegan Tribal Gaming Authority 6.125% 2013 Mohegan Tribal Gaming Authority 7.125% 2014 Mohegan Tribal Gaming Authority 6.875% 2015 Technical Olympic USA, Inc. 9.00% 20107 Technical Olympic USA, Inc. 9.00% 20107 Technical Olympic USA, Inc. 9.25% 20116,7 Regal Cinemas Corp., Series B, 9.375% 2012 Regal Cinemas Corp. 8.625% 2019 TL Acquisitions, Inc., Term Loan B, 3.03% 20141,2,3 Thomson Learning 10.50% 20156 UPC Holding BV 9.875% 20186 J.C. Penney Co., Inc. 9.00% 2012 J.C. Penney Co., Inc., Series A, 6.875% 2015 J.C. Penney Co., Inc. 5.75% 2018 J.C. Penney Co., Inc. 5.65% 2020 Kabel Deutschland GmbH 10.625% 2014 Local T.V. Finance LLC, Term Loan B, 2.35% 20131,2,3 Local T.V. Finance LLC 10.00% 20151,4,6 LBI Media, Inc. 8.50% 20176 American Media Operations, Inc. 9.00% 20134,6,8 American Media Operations, Inc. 14.00% 20131,4,6,8 Limited Brands, Inc. 8.50% 2019 Limited Brands, Inc. 7.00% 2020 Limited Brands, Inc. 7.60% 2037 Tenneco Automotive Inc. 8.625% 2014 Edcon (Proprietary) Ltd. 3.969% 20141 € Edcon (Proprietary) Ltd. 3.969% 20141 Fox Acquisition LLC, Term Loan B, 7.50% 20151,2,3 $ Fox Acquisition LLC 13.375% 20166 Circus and Eldorado Joint Venture and Silver Legacy Resort Casino 10.125% 2012 Warner Music Group 7.375% 2014 Warner Music Group 9.50% 2016 Atlantic Broadband Finance, LLC and Atlantic Broadband Finance, Inc. 9.375% 2014 Seneca Gaming Corp., Series B, 7.25% 2012 Seneca Gaming Corp. 7.25% 2012 Jarden Corp. 8.00% 2016 Allbritton Communications Co. 8.00% 20186 UPC Germany GmbH 8.125% 20176 UPC Germany GmbH 9.625% 2019 € Liberty Media Corp. 8.25% 2030 $ Radio One, Inc. 6.375% 2013 Education Management LLC and Education Management Finance Corp. 8.75% 2014 Gray Television Inc. 10.50% 20156 Lamar Media Corp. 7.875% 20186 Sealy Mattress Co. 10.875% 20166 Beazer Homes USA, Inc. 6.50% 2013 Beazer Homes USA, Inc. 8.125% 2016 NCL Corporation Ltd. 11.75% 2016 Vidéotron Ltée 6.875% 2014 Vidéotron Ltée 6.375% 2015 Lear Corp. 7.875% 2018 Seminole Tribe of Florida 7.804% 20202,6 KB Home 6.25% 2015 Meritage Corp. 7.731% 20176 Wendy’s/Arby’s Restaurants, LLC 10.00% 2016 Ford Motor Co. 9.50% 2011 FCE Bank PLC 7.125% 2013 € Phillips-Van Heusen Co. 7.375% 2020 $ Standard Pacific Corp. 6.25% 2014 Standard Pacific Corp. 7.00% 2015 Sinclair Broadcast Group, Inc. 8.00% 2012 Grupo Televisa, SAB 6.625% 2040 Time Warner Cable Inc. 7.50% 2014 Cox Communications, Inc. 5.45% 2014 KAC Acquisition Corp. 8.00% 20264,6,9 — TELECOMMUNICATION SERVICES — 11.12% Sprint Capital Corp. 7.625% 2011 Sprint Capital Corp. 8.375% 2012 Nextel Communications, Inc., Series E, 6.875% 2013 Nextel Communications, Inc., Series F, 5.95% 2014 Nextel Communications, Inc., Series D, 7.375% 2015 Sprint Capital Corp. 8.75% 2032 Cricket Communications, Inc. 9.375% 2014 Cricket Communications, Inc. 10.00% 2015 Cricket Communications, Inc. 7.75% 2016 MetroPCS Wireless, Inc. 9.25% 2014 MetroPCS Wireless, Inc. 9.25% 2014 Windstream Corp. 8.125% 2013 Valor Telecommunications Enterprises, LLC and Valor Telecommunications Enterprises Finance Corp. 7.75% 2015 Windstream Corp. 8.625% 2016 Windstream Corp. 7.00% 2019 Digicel Group Ltd. 12.00% 20146 Digicel Group Ltd. 12.00% 2014 Digicel Group Ltd. 8.875% 20156 Digicel Group Ltd. 8.875% 2015 Digicel Group Ltd. 10.50% 20186 Clearwire Communications LLC/Finance 12.00% 20156 Clearwire Communications LLC/Finance 12.00% 20156 New Communications Holdings 7.875% 20156 New Communications Holdings 8.25% 20176 New Communications Holdings 8.50% 20206 New Communications Holdings 8.75% 20226 Wind Acquisition SA 11.75% 20176 Intelsat, Ltd. 8.50% 2013 Intelsat, Ltd. 9.25% 2014 Intelsat, Ltd. 8.875% 2015 Intelsat Jackson Holding Co., Series B, 8.875% 20156 Intelsat, Ltd. 9.50% 2015 Intelsat, Ltd. 9.25% 2016 Intelsat Jackson Holding Co. 9.50% 2016 Intelsat Jackson Holding Co. 8.50% 20196 Crown Castle International Corp. 9.00% 2015 Crown Castle International Corp. 7.75% 20176 American Tower Corp. 7.00% 2017 American Tower Corp. 7.25% 2019 Orascom Telecom 7.875% 20146 Qwest Communications International Inc. 8.00% 20156 Sorenson Communications 10.50% 20156 SBA Telecommunications, Inc. 8.00% 20166 Trilogy International Partners LLC, Term Loan B, 4.034% 20121,2,3,9 América Móvil, SAB de CV 5.00% 20206 América Móvil, SAB de CV 8.46% 2036 MXN65,000 Hawaiian Telcom Communications, Inc. 8.765% 20131,7 $ Hawaiian Telcom Communications, Inc. 9.75% 20137 Hawaiian Telcom Communications, Inc., Term Loan C, 4.75% 20141,2,3,4 Hawaiian Telcom Communications, Inc., Series B, 12.50% 20157 1 Level 3 Financing, Inc. 9.25% 2014 FINANCIALS — 10.75% CIT Group Inc., Term Loan 2A, 9.50% 20121,2,3 CIT Group Inc., Term Loan, 13.00% 20121,2,3 CIT Group Inc., Series A, 7.00% 2013 CIT Group Inc., Series A, 7.00% 2014 CIT Group Inc., Series A, 7.00% 2015 CIT Group Inc., Series A, 7.00% 2016 Realogy Corp., Letter of Credit, 3.231% 20131,2,3 Realogy Corp., Term Loan B, 3.292% 20131,2,3 Realogy Corp., Term Loan DD, 3.292% 20131,2,3 Realogy Corp., Second Lien Term Loan A, 13.50% 20172,3 International Lease Finance Corp. 5.125% 2010 International Lease Finance Corp., Series R, 4.95% 2011 International Lease Finance Corp., Series Q, 5.45% 2011 International Lease Finance Corp., Series Q, 5.75% 2011 International Lease Finance Corp. 4.75% 2012 International Lease Finance Corp. 5.00% 2012 International Lease Finance Corp., Series R, 5.30% 2012 International Lease Finance Corp., Series R, 5.35% 2012 International Lease Finance Corp., Series R, 5.40% 2012 International Lease Finance Corp., Series R, 6.375% 2013 International Lease Finance Corp. 8.625% 20156 Liberty Mutual Group Inc. 6.50% 20356 Liberty Mutual Group Inc., Series B, 7.00% 20671,6 Liberty Mutual Group Inc., Series A, 7.80% 20871,6 Liberty Mutual Group Inc., Series C, 10.75% 20881,6 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 GMAC LLC 7.25% 2011 GMAC LLC 6.625% 2012 GMAC LLC 6.875% 2012 GMAC LLC 7.00% 2012 GMAC LLC 7.50% 2013 GMAC LLC 2.738% 20141 GMAC LLC 6.75% 2014 GMAC LLC 6.75% 2014 GMAC LLC 8.30% 20156 GMAC LLC 8.00% 20206 Rouse Co. 7.20% 20127 Rouse Co. 5.375% 20137 Rouse Co. 6.75% 20136,7 Rouse Co. 3.625% 20097 Ford Motor Credit Co. 7.25% 2011 Ford Motor Credit Co. 7.375% 2011 Ford Motor Credit Co. 3.048% 20121 Ford Motor Credit Co. 7.50% 2012 Ford Motor Credit Co. 7.80% 2012 Ford Motor Credit Co. 8.70% 2014 Ford Motor Credit Co. 7.00% 2015 Ford Motor Credit Co. 8.00% 2016 Host Marriott, LP, Series K, 7.125% 2013 Host Marriott, LP, Series O, 6.375% 2015 Host Hotels & Resorts, LP, Series Q, 6.75% 2016 Host Hotels & Resorts LP 9.00% 2017 Zions Bancorporation 5.65% 2014 Zions Bancorporation 7.75% 2014 Zions Bancorporation 6.00% 2015 MetLife Capital Trust IV 7.875% 20671,6 MetLife Capital Trust X 9.25% 20681,6 MetLife Inc. 10.75% 20691 National City Preferred Capital Trust I 12.00% (undated)1 SLM Corp., Series A, 4.50% 2010 SLM Corp., Series A, 5.375% 2013 SLM Corp., Series A, 8.45% 2018 Hospitality Properties Trust 7.875% 2014 Hospitality Properties Trust 5.125% 2015 Hospitality Properties Trust 6.30% 2016 Hospitality Properties Trust 5.625% 2017 Hospitality Properties Trust 6.70% 2018 Capital One Capital IV 6.745% 20371 Capital One Capital V 10.25% 2039 ProLogis 5.625% 2016 ProLogis 6.625% 2018 ProLogis 7.375% 2019 ProLogis 6.875% 2020 Lazard Group LLC 7.125% 2015 HBOS PLC 6.75% 20186 HBOS PLC 6.00% 20336 Nationwide Mutual Insurance Co. 9.375% 20396 Regions Financial Corp. 7.75% 2014 Citigroup Inc. 6.125% 2017 Citigroup Inc. 6.125% 2018 Citigroup Capital XXI 8.30% 20771 Genworth Financial, Inc. 6.15% 20661 Royal Bank of Scotland Group PLC 5.00% 2014 Royal Bank of Scotland Group PLC 5.05% 2015 Royal Bank of Scotland Group PLC 4.70% 2018 Royal Bank of Scotland Group PLC 6.99% (undated)1,6 Unum Group 7.125% 2016 Simon Property Group, LP 10.35% 2019 Brandywine Operating Partnership, LP 7.50% 2015 Lehman Brothers Holdings Inc., Series G, 4.80% 20147 Lehman Brothers Holdings Inc., Series I, 6.20% 20147 Lehman Brothers Holdings Inc., Series H, 5.50% 20167 73 Lehman Brothers Holdings Inc., Series I, 6.875% 20187 Banco Mercantil del Norte, SA 6.135% 20161,6 Banco Mercantil del Norte, SA 6.862% 20211,6 AXA SA, Series 22, 6.667% (undated)1 £ Prudential Financial, Inc. 8.875% 20681 $ HVB Funding Trust I 8.741% 20316 Nomura Holdings, Inc. 6.70% 2020 Korea Development Bank 8.00% 2014 BBVA Bancomer SA 7.25% 20206 Allstate Corp., Series B, 6.125% 20671 Schwab Capital Trust I 7.50% 20371 INDUSTRIALS — 10.46% Nielsen Finance LLC, Term Loan A, 2.35% 20131,2,3 Nielsen Finance LLC and Nielsen Finance Co. 10.00% 2014 Nielsen Finance LLC and Nielsen Finance Co. 11.625% 2014 Nielsen Finance LLC and Nielsen Finance Co. 0%/12.50% 20165 Nielsen Finance LLC and Nielsen Finance Co. 11.50% 2016 Nielsen Finance LLC, Term Loan 1L, 8.50% 20172,3,9 Hawker Beechcraft Acquisition Co., LLC, Letter of Credit, 2.433% 20141,2,3 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 2.533% 20141,2,3 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 10.50% 20141,2,3 Hawker Beechcraft Acquisition Co., LLC 8.50% 2015 Hawker Beechcraft Acquisition Co., LLC 8.875% 20151,4 Hawker Beechcraft Acquisition Co., LLC 9.75% 2017 AMH Holdings, Inc. 11.25% 2014 AMH Holdings, Inc. 9.875% 2016 Delta Air Lines, Inc., Series 2000-1, Class A-2, 7.57% 20122 Delta Air Lines, Inc., Series 2000-1, Class B, 7.92% 20122 Northwest Airlines, Inc., Term Loan B, 4.04% 20131,2,3 Delta Air Lines, Inc., Series 2001-1, Class A-2, 7.111% 20132 Delta Air Lines, Inc., Second Lien Term Loan B, 3.548% 20141,2,3 Delta Air Lines, Inc., Series 2002-1, Class G-2, MBIA insured, 6.417% 20142 Delta Air Lines, Inc. 9.50% 20146 Northwest Airlines, Inc., Term Loan A, 2.29% 20181,2,3 Delta Air Lines, Inc., Series 2002-1, Class G-1, MBIA insured, 6.718% 20242 DAE Aviation Holdings, Inc. and Standard Aero Ltd., Term Loan B1, 4.09% 20141,2,3 DAE Aviation Holdings, Inc. and Standard Aero Ltd., Term Loan B2, 4.09% 20141,2,3 DAE Aviation Holdings, Inc. 11.25% 20156 TransDigm Inc. 7.75% 20146 TransDigm Inc. 7.75% 2014 CEVA Group PLC, Bridge Loan, 9.10% 20151,2,3,9 CEVA Group PLC 11.625% 20166 CEVA Group PLC 11.50% 20186 Continental Airlines, Inc. 8.75% 2011 Continental Airlines, Inc., Series 2000-2, Class A-2, 7.487% 20122 Continental Airlines, Inc., Series 2000-2, Class C, 8.312% 20122 Continental Airlines, Inc., Series 2001-1, Class B, 7.373% 20172 Continental Airlines, Inc., Series 1998-1, Class B, 6.748% 20182 Continental Airlines, Inc., Series 1997-4B, Class B, 6.90% 20182 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20192 Continental Airlines, Inc., Series 2000-2, Class B, 8.307% 20192 Continental Airlines, Inc., Series 1999-1, Class A, 6.545% 20202 Continental Airlines, Inc., Series 1999-1, Class B, 6.795% 20202 Continental Airlines, Inc., Series 2003-ERJ3, Class A, 7.875% 20202 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20222 Continental Airlines, Inc., Series 2000-2, Class A-1, 7.707% 20222 Continental Airlines, Inc., Series 2000-1, Class A-1, 8.048% 20222 Continental Airlines, Inc., Series 2000-1, Class B, 8.388% 20222 Ashtead Group PLC 8.625% 20156 Ashtead Capital, Inc. 9.00% 20166 ARAMARK Corp., Letter of Credit, 2.223% 20141,2,3 ARAMARK Corp., Term Loan B, 2.408% 20141,2,3 ARAMARK Corp. 3.844% 20151 ARAMARK Corp. 8.50% 2015 ARAMARK Corp., Letter of Credit, 3.448% 20161,2,3 ARAMARK Corp., Term Loan B, 3.783% 20161,2,3 US Investigations Services, Inc., Term Loan B, 3.539% 20151,2,3 US Investigations Services, Inc. 10.50% 20156 US Investigations Services, Inc. 11.75% 20166 AMR Corp., Series B, 10.45% 2011 American Airlines, Inc., Series 2001-1, Class A-2, 6.817% 20122 American Airlines, Inc., Series 2001-2, Class B, 8.608% 20122 AMR Corp. 9.00% 2012 American Airlines, Inc., Series 2001-2, Class A-2, 7.858% 20132 AMR Corp. 9.00% 2016 American Airlines, Inc., Series 2001-1, Class B, 7.377% 20192 AMR Corp. 9.88% 2020 AMR Corp. 9.80% 2021 AMR Corp. 10.00% 2021 Nortek, Inc. 11.00% 20138 RailAmerica, Inc. 9.25% 2017 DynCorp International and DIV Capital Corp., Series B, 9.50% 2013 United Air Lines, Inc., Term Loan B, 2.375% 20141,2,3 United Air Lines, 1991 Equipment Trust Certificates, Series A, 10.11% 20062,7,9 — United Air Lines, Inc., Series 2007-1, Class B, 7.336% 20212,6 United Air Lines, Inc., Series 2007-1, Class A, 6.636% 20242 RBS Global, Inc. and Rexnord LLC 8.50% 20186 TFM, SA de CV 9.375% 2012 Kansas City Southern Railway Co. 13.00% 2013 Kansas City Southern Railway Co. 8.00% 2015 Esterline Technologies Corp. 6.625% 2017 Navistar International Corp. 8.25% 2021 H&E Equipment Services, Inc. 8.375% 2016 Oshkosh Corp. 8.25% 2017 Oshkosh Corp. 8.50% 2020 Esco Corp. 4.412% 20131,6 Esco Corp. 8.625% 20136 Sequa Corp., Term Loan B, 3.55% 20141,2,3 Park-Ohio Industries, Inc. 8.375% 2014 Ply Gem Industries, Inc. 11.75% 2013 RSC Equipment Rental, Inc. and RSC Holdings III, LLC 9.50% 2014 Allied Waste North America, Inc. 6.875% 2017 INFORMATION TECHNOLOGY — 8.15% NXP BV and NXP Funding LLC 3.053% 20131 NXP BV and NXP Funding LLC 3.394% 20131 € NXP BV and NXP Funding LLC 10.00% 201310 $ NXP BV and NXP Funding LLC 7.875% 2014 NXP BV and NXP Funding LLC 8.625% 2015 € NXP BV and NXP Funding LLC 9.50% 2015 $ Freescale Semiconductor, Inc. 4.412% 20141 Freescale Semiconductor, Inc. 8.875% 2014 Freescale Semiconductor, Inc. 9.125% 20141,4 Freescale Semiconductor, Inc., Term Loan, 4.604% 20161,2,3 Freescale Semiconductor, Inc. 10.125% 2016 Freescale Semiconductor, Inc. 9.25% 20186 Freescale Semiconductor, Inc. 10.125% 20186 First Data Corp., Term Loan B2, 3.097% 20141,2,3 First Data Corp. 9.875% 2015 First Data Corp. 9.875% 2015 First Data Corp. 10.55% 20154 Sanmina-SCI Corp. 6.75% 2013 Sanmina-SCI Corp. 3.287% 20141,6 Sanmina-SCI Corp. 8.125% 2016 SunGard Data Systems Inc. 9.125% 2013 SunGard Data Systems Inc. 10.625% 2015 Advanced Micro Devices, Inc. 8.125% 20176 Ceridian Corp. 11.25% 2015 Jabil Circuit, Inc. 8.25% 2018 Serena Software, Inc. 10.375% 2016 HEALTH CARE — 7.28% Elan Finance PLC and Elan Finance Corp. 4.436% 20111 Elan Finance PLC and Elan Finance Corp. 4.663% 20131 Elan Finance PLC and Elan Finance Corp. 8.875% 2013 Elan Finance PLC and Elan Finance Corp. 8.75% 20166 Tenet Healthcare Corp. 7.375% 2013 Tenet Healthcare Corp. 9.25% 2015 Tenet Healthcare Corp. 8.875% 20196 VWR Funding, Inc., Series B, 10.25% 20151,4 PTS Acquisition Corp. 9.50% 20151,4 PTS Acquisition Corp. 9.75% 2017 € HealthSouth Corp. 10.75% 2016 $ HCA Inc., Term Loan B1, 2.783% 20131,2,3 HCA Inc. 6.75% 2013 HCA Inc. 9.125% 2014 HCA Inc. 6.375% 2015 HCA Inc. 9.25% 2016 HCA Inc. 9.625% 20161,4 HCA Inc., Term Loan B2, 3.783% 20171,2,3 HCA Inc. 7.875% 2020 Boston Scientific Corp. 6.25% 2015 Boston Scientific Corp. 6.00% 2020 Boston Scientific Corp. 7.375% 2040 Bausch & Lomb Inc. 9.875% 2015 Quintiles Transnational 9.50% 20141,4,6 Surgical Care Affiliates, Inc. 8.875% 20151,4,6 Surgical Care Affiliates, Inc. 10.00% 20176 Symbion Inc. 11.75% 20151,4 Merge Healthcare Inc. 11.75% 20156 Patheon Inc. 8.625% 20176 Coventry Health Care, Inc. 5.875% 2012 Coventry Health Care, Inc. 5.95% 2017 Viant Holdings Inc. 10.125% 20176 Accellent Inc. 8.375% 20176 CHS/Community Health Systems, Inc. 8.875% 2015 Team Finance LLC and Health Finance Corp. 11.25% 2013 Health Management Associates, Inc. 6.125% 2016 MATERIALS — 4.06% Georgia Gulf Corp. 10.75% 20168 Georgia Gulf Corp. 9.00% 20176,8 Reynolds Group 7.75% 20166 Reynolds Group 8.50% 20186 Nalco Co. 9.00% 2013 € Nalco Finance Holdings LLC and Nalco Finance Holdings Inc. 9.00% 2014 $ Nalco Co., Term Loan B, 5.75% 20161,2,3 Nalco Co. 8.25% 2017 International Paper Co. 7.95% 2018 International Paper Co. 9.375% 2019 Ball Corp. 7.125% 2016 Ball Corp. 7.375% 2019 Ball Corp. 6.75% 2020 Owens-Brockway Glass Container Inc. 6.75% 2014 Owens-Brockway Glass Container Inc. 6.75% 2014 € Owens-Brockway Glass Container Inc. 7.375% 2016 $ LBI Escrow Corp 8.00% 20176 Smurfit Kappa Acquisition 7.25% 2017 € Smurfit Kappa Acquisition 7.75% 2019 Smurfit Capital Funding PLC 7.50% 2025 $ CEMEX Finance LLC 9.50% 20166 CEMEX Finance LLC 9.50% 2016 CEMEX SA 9.25% 20206 Georgia-Pacific Corp. 8.125% 2011 Georgia-Pacific LLC 8.25% 20166 Rockwood Specialties Group, Inc. 7.50% 2014 Rockwood Specialties Group, Inc. 7.625% 2014 € Dow Chemical Co. 7.60% 2014 $ Dow Chemical Co. 8.55% 2019 Graphic Packaging International, Inc. 9.50% 2017 MacDermid 9.50% 20176 FMG Finance Pty Ltd. 4.538% 20111,6 FMG Finance Pty Ltd. 10.625% 20166 Freeport-McMoRan Copper & Gold Inc. 8.375% 2017 Plastipak Holdings, Inc. 8.50% 20156 Rio Tinto Finance (USA) Ltd. 8.95% 2014 Teck Resources Ltd. 9.75% 2014 Rock-Tenn Co. 9.25% 2016 Steel Dynamics Inc. 7.625% 20206 Newpage Corp. 11.375% 2014 Solutia Inc. 8.75% 2017 UTILITIES — 3.84% Edison Mission Energy 7.50% 2013 Edison Mission Energy 7.75% 2016 Midwest Generation, LLC, Series B, 8.56% 20162 Edison Mission Energy 7.00% 2017 Edison Mission Energy 7.20% 2019 Homer City Funding LLC 8.734% 20262 Edison Mission Energy 7.625% 2027 Texas Competitive Electric Holdings Co. LLC, Term Loan B1, 3.85% 20141,2,3 Texas Competitive Electric Holdings Co. LLC, Term Loan B2, 4.066% 20141,2,3 Texas Competitive Electric Holdings Co. LLC, Series B, 10.25% 2015 Texas Competitive Electric Holdings Co. LLC, Series A, 10.25% 2015 Texas Competitive Electric Holdings Co. LLC 11.25% 20161,4 NRG Energy, Inc. 7.25% 2014 NRG Energy, Inc. 7.375% 2016 NRG Energy, Inc. 7.375% 2017 Intergen Power 9.00% 20176 AES Corp. 9.375% 2010 AES Corp. 8.75% 20136 AES Gener SA 7.50% 2014 AES Corp. 7.75% 2015 AES Corp. 8.00% 2017 AES Corp. 8.00% 2020 Nevada Power Co., General and Refunding Mortgage Bonds, Series A, 8.25% 2011 Sierra Pacific Power Co., General and Refunding Mortgage Notes, Series H, 6.25% 2012 Nevada Power Co., General and Refunding Mortgage Notes, Series I, 6.50% 2012 Sierra Pacific Resources 8.625% 2014 Sierra Pacific Resources 6.75% 2017 CMC Energy Corp. 6.55% 2017 CMS Energy Corp. 6.25% 2020 Enersis SA 7.375% 2014 Abu Dhabi National Energy Co. PJSC (TAQA) 6.165% 20176 CONSUMER STAPLES — 3.38% SUPERVALU INC., Term Loan B, 1.597% 20121,2,3 SUPERVALU INC. 7.50% 2012 Albertson’s, Inc. 7.25% 2013 SUPERVALU INC. 7.50% 2014 SUPERVALU INC., Term Loan B2, 3.097% 20151,2,3 SUPERVALU INC. 8.00% 2016 Albertson’s, Inc. 7.45% 2029 Albertson’s, Inc. 8.00% 2031 Stater Bros. Holdings Inc. 8.125% 2012 Stater Bros. Holdings Inc. 7.75% 2015 Rite Aid Corp. 8.625% 2015 Rite Aid Corp., Term Loan T4, 9.50% 20151,2,3 Rite Aid Corp. 9.75% 2016 Rite Aid Corp. 10.25% 2019 Rite Aid Corp. 7.70% 2027 Rite Aid Corp. 6.875% 2028 Tops Markets 10.125% 20156 Smithfield Foods, Inc., Series B, 7.75% 2013 Smithfield Foods, Inc. 10.00% 20146 Smithfield Foods, Inc. 7.75% 2017 BFF International Ltd. 7.25% 20206 Constellation Brands, Inc. 8.375% 2014 Constellation Brands, Inc. 7.25% 2017 Ingles Markets, Inc. 8.875% 2017 C&S Group Enterprises LLC 8.375% 20176 Spectrum Brands Inc. 9.50% 20186 Tyson Foods, Inc. 10.50% 2014 Elizabeth Arden, Inc. 7.75% 2014 CEDC Finance Corp. 9.125% 20166 Cott Beverages Inc. 8.375% 20176 TreeHouse Foods, Inc. 7.75% 2018 ENERGY — 2.00% Petroplus Finance Ltd. 6.75% 20146 Petroplus Finance Ltd. 7.00% 20176 Petroplus Finance Ltd. 9.375% 20196 General Maritime Corp. 12.00% 20176 Forest Oil Corp. 8.50% 2014 Forest Oil Corp. 7.25% 2019 TransCanada PipeLines Ltd. 6.35% 20671 Williams Companies, Inc. 6.375% 20106 Williams Companies, Inc. 7.875% 2021 Williams Companies, Inc. 8.75% 2032 Overseas Shipholding Group, Inc. 8.125% 2018 Williams Partners L.P. and Williams Partners Finance Corp. 7.50% 2011 Williams Partners L.P. and Williams Partners Finance Corp. 7.25% 2017 Pemex Project Funding Master Trust 5.75% 2018 Pemex Project Funding Master Trust 6.625% 2035 Drummond Co., Inc. 7.375% 2016 Enterprise Products Operating LLC 7.00% 20671 Enbridge Energy Partners, LP 9.875% 2019 Enbridge Energy Partners, LP 8.05% 20771 Teekay Corp. 8.50% 2020 Denbury Resources Inc. 9.75% 2016 Denbury Resources Inc. 8.25% 2020 Petrobras International 5.75% 2020 Petrobras International 6.875% 2040 Tengizchevroil Finance Co. S.àr.l., Series A, 6.124% 20142 Concho Resources Inc. 8.625% 2017 Continental Resources 8.25% 2019 Continental Resources 7.375% 20206 Gazprom OJSC 7.288% 20376 Total corporate bonds, notes & loans BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 3.06% Brazilian Treasury Bill 6.00% 201011 BRL60,254 $ Brazil (Federal Republic of) 10.00% 2017 Brazil (Federal Republic of) Global 8.00% 20182 $ Brazil (Federal Republic of) Global 10.25% 2028 BRL15,000 Brazil (Federal Republic of) Global 7.125% 2037 $ Brazil (Federal Republic of) Global 11.00% 2040 Brazilian Treasury Bill 6.00% 204511 BRL19,184 Colombia (Republic of) Global 10.00% 2012 $ Colombia (Republic of) Global 10.75% 2013 Colombia (Republic of) Global 8.25% 2014 Colombia (Republic of) Global 12.00% 2015 COP19,150,000 Colombia (Republic of) Global 11.75% 2020 $ Colombia (Republic of) Global 9.85% 2027 COP12,085,000 Colombia (Republic of) Global 10.375% 2033 $ Colombia (Republic of) Global 7.375% 2037 Turkey (Republic of) 14.00% 2011 TRY26,550 Turkey (Republic of) 16.00% 2012 Turkey (Republic of) 7.50% 2017 $ Turkey (Republic of) 6.75% 2018 Turkey (Republic of) 6.75% 2040 United Mexican States Government, Series M10, 10.50% 2011 MXN12,320 United Mexican States Government, Series MI10, 9.50% 2014 United Mexican States Government 5.00% 201611 United Mexican States Government, Series M20, 10.00% 2024 United Mexican States Government Global, Series A, 6.75% 2034 $ United Mexican States Government 4.00% 204011 MXN89,602 Panama (Republic of) Global 7.125% 2026 $ Panama (Republic of) Global 8.875% 2027 Panama (Republic of) Global 6.70% 20362 Russian Federation 12.75% 2028 Russian Federation 7.50% 20302 Egypt (Arab Republic of) 9.10% 2010 EGP50,497 Egypt (Arab Republic of) 9.10% 2010 Egypt (Arab Republic of) 11.50% 2011 Egypt (Arab Republic of) 9.10% 2012 Egypt (Arab Republic of) 11.625% 2014 Venezuela (Republic of) 5.375% 2010 $ Venezuela (Republic of) 10.75% 2013 Venezuela (Republic of) 8.50% 2014 Venezuela (Republic of) 7.65% 2025 Venezuela (Republic of) 9.25% 2027 Venezuela (Republic of) 9.25% 2028 Uruguay (Republic of) 5.00% 201811 UYU246,832 Uruguay (Republic of) 4.25% 20272,11 Argentina (Republic of) 0.146% 20121,2 $ Argentina (Republic of) 7.00% 2015 Argentina (Republic of) GDP-Linked 2035 ARS84,135 Argentina (Republic of) GDP-Linked 2035 $ Argentina (Republic of) 1.18% 20382,11 ARS100,954 Polish Government, Series 0414, 5.75% 2014 PLN51,554 Polish Government, Series 1017, 5.25% 2017 Polish Government 6.375% 2019 $ Indonesia (Republic of) 10.375% 2014 Indonesia (Republic of) 6.875% 20176 Indonesia (Republic of) 6.875% 2018 Indonesia (Republic of) 6.875% 20186 Indonesia (Republic of) 6.625% 20376 South Africa (Republic of) 6.875% 2019 South Africa (Republic of) 5.50% 2020 South Korean Government 5.00% 2014 KRW11,325,000 South Korean Government 5.50% 2017 Croatian Government 6.75% 20196 $ Philippines (Republic of) 6.375% 2034 Hungarian Government, Series 17/B, 6.75% 2017 HUF1,012,000 Peru (Republic of) 7.125% 2019 $ Corporación Andina de Fomento 5.75% 2017 Dominican Republic 9.50% 20112 Dominican Republic 9.50% 20112,6 MORTGAGE-BACKED OBLIGATIONS2 — 0.98% American Tower Trust I, Series 2007-1A, Class E, 6.249% 20376 American Tower Trust I, Series 2007-1A, Class F, 6.639% 20376 WaMu Mortgage Pass-Through Certificates Trust, Series 2006-AR12, Class 1-A2, 5.742% 20361 WaMu Mortgage Pass-Through Certificates Trust, Series 2007-HY6, Class 2-A3, 5.706% 20371 Crown Castle Towers LLC, Series 2006-1, Class F, 6.65% 20366 Crown Castle Towers LLC, Series 2006-1, Class G, 6.795% 20366 IndyMac IMSC Mortgage Loan Trust, Series 2007-F2, Class 2-A-1, 6.50% 2037 Wells Fargo Mortgage-backed Securities Trust, Series 2006-AR4, Class 2-A-4, 5.698% 20361 CS First Boston Mortgage Securities Corp., Series 2007-3, Class 4-A-1, 5.00% 2037 CS First Boston Mortgage Securities Corp., Series 2007-1, Class 1-A-6A, 5.863% 20371 Morgan Stanley Mortgage Loan Trust, Series 2005-3AR, Class 3-A, 2.55% 20351 Citicorp Mortgage Securities, Inc. 5.50% 2035 Bear Stearns ARM Trust, Series 2006-2, Class 2-A-1, 5.65% 20361 Lehman Mortgage Trust, Series 2006-6, Class 3-A-9, 5.50% 2036 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-9, Class 2-A2, 5.721% 20361 Washington Mutual Mortgage, WMALT Series 2007-2, Class 3-A-1, 5.50% 2022 Banc of America Mortgage Securities, Inc., Series 2005-E, Class 4-A1, 5.376% 20351 Banc of America Funding Trust, Series 2006-7, Class T-2-A-1, 5.878% 2036 U.S. TREASURY BONDS & NOTES — 0.38% U.S. Treasury 1.375% 2012 U.S. Treasury 3.25% 2016 U.S. Treasury 6.00% 2026 ASSET-BACKED OBLIGATIONS2 — 0.04% AmeriCredit Automobile Receivables Trust, Series 2010-1, Class D, 6.65% 2017 CWHEQ Revolving Home Equity Loan Trust, Series 2006-I, Class 2-A, FSA insured, 0.49% 20371 Aesop Funding II LLC, Series 2010-3A, Class B, 6.74% 20166 MUNICIPALS — 0.01% State of Connecticut, Mohegan Tribe of Indians, Gaming Authority Priority Distribution Payment, Public Improvement Bonds, Series 2003, 5.25% 20332 Total bonds, notes & other debt instruments (cost: $12,989,474,000) Shares or Convertible securities — 1.32% principal amount Value ) INFORMATION TECHNOLOGY — 0.83% Advanced Micro Devices, Inc. 6.00% convertible notes 2015 $ $ Advanced Micro Devices, Inc. 5.75% convertible notes 2012 $ Linear Technology Corp., Series A, 3.00% convertible notes 2027 $ INDUSTRIALS — 0.24% UAL Corp. 4.50% convertible notes 2021 $ Suntech Power Holdings Co., Ltd. 3.00% convertible notes 2013 $ CONSUMER DISCRETIONARY — 0.11% Cooper-Standard Holdings Inc. 7.00% convertible preferred8,9,10 Saks Inc. 2.00% convertible notes 2024 $ ENERGY — 0.08% TUI Travel PLC, Series A, 1.625% convertible notes 2037 $ FINANCIALS — 0.06% Alexandria Real Estate Equities, Inc. 3.70% convertible notes 20276 $ Boston Properties, Inc. 2.875% convertible notes 2037 $ Total convertible securities (cost: $181,396,000) Preferred securities — 1.68% Shares FINANCIALS — 1.55% Barclays Bank PLC 7.434%1,6 Barclays Bank PLC 6.86%1,6 Barclays Bank PLC 8.55%1,6 JPMorgan Chase & Co., Series I, 7.90%1 Swire Pacific Ltd. 8.84% cumulative guaranteed perpetual capital securities6 Wells Fargo & Co., Series K, 7.98%1 Wachovia Capital Trust III 5.80%1 Catlin Insurance Ltd. 7.249%1,6 HSBC Holdings PLC, Series 2, 8.00%12 XL Capital Ltd., Series E, 6.50%1 RBS Capital Trust II 6.425% noncumulative trust1,12 Royal Bank of Scotland Group PLC 5.512% noncumulative trust1 Lloyds Banking Group PLC 6.657% preference shares1,6,12 Lloyds Banking Group PLC, Series A, 6.413%1,6,12 Bank of America Corp., Series K, 8.00% noncumulative1 Ally Financial Inc., Series G, 7.00%6 Citigroup Inc. 6.00% Shinsei Finance II (Cayman) Ltd. 7.16% noncumulative1,6 ILFC E-Capital Trust II 6.25%1,6 Banco Bilbao Vizcaya Argentaria, SA, 5.919%1 Standard Chartered PLC 7.014% noncumulative redeemable preference shares1,6 Société Générale 5.922%1,6 SMFG Preferred Capital USD 3 Ltd. 9.50%1,6 Fannie Mae, Series O, 0%1,6,12 CONSUMER DISCRETIONARY — 0.13% Gray Television Inc., Series D, 17.00%9,10,12 Total preferred securities (cost: $251,323,000) Common stocks — 2.12% FINANCIALS — 0.46% Citigroup Inc.12 Bank of America Corp. CIT Group Inc.12 MATERIALS — 0.41% Georgia Gulf Corp.8,12 CONSUMER DISCRETIONARY — 0.41% Cooper-Standard Holdings Inc.8,9,10,12 Ford Motor Co.12 Gray Television, Inc.12 Time Warner Cable Inc. Charter Communications, Inc., Class A12 Adelphia Recovery Trust, Series ACC-112 Adelphia Recovery Trust, Series Arahova12 Adelphia Recovery Trust, Series ACC-6B9,12 18 Forbes Travel Guide, Inc.9,10,12 31 American Media Operations, Inc.8,9,10,12 8 INDUSTRIALS — 0.41% Nortek, Inc.8,12 Delta Air Lines, Inc.12 World Color Press Inc.12 Atrium Corp.9,10,12 UAL Corp.12 TELECOMMUNICATION SERVICES — 0.34% AT&T Inc. American Tower Corp., Class A12 Sprint Nextel Corp., Series 112 CenturyLink, Inc. XO Holdings, Inc.12 3 HEALTH CARE — 0.07% UnitedHealth Group Inc. Clarent Hospital Corp. Liquidating Trust8,9,12 23 CONSUMER STAPLES — 0.02% Winn-Dixie Stores, Inc.12 INFORMATION TECHNOLOGY — 0.00% HSW International, Inc.9,10,12 38 Total common stocks (cost: $350,362,000) Warrants — 0.02% CONSUMER DISCRETIONARY — 0.02% Cooper-Standard Holdings Inc., warrants, expire 20178,9,10,12 Charter Communications, Inc., warrants, expire 201412 53 INDUSTRIALS — 0.00% World Color Press Inc., Series I, warrants, expire 201412 91 World Color Press Inc., Series II, warrants, expire 201412 71 Total warrants (cost: $2,451,000) Principal amount Short-term securities — 6.71% ) Freddie Mac 0.17%–0.345% due 8/10–12/15/2010 $ Fannie Mae 0.16%–0.54% due 7/13–12/3/2010 Procter & Gamble International Funding S.C.A. 0.16% due 7/21/20106 Hewlett-Packard Co. 0.13%–0.17% due 7/22–7/30/20106 Federal Home Loan Bank 0.15%–0.19% due 7/28–8/11/2010 United Technologies Corp. 0.17% due 7/22–7/28/20106 Jupiter Securitization Co., LLC 0.38% due 8/9/20106 JPMorgan Chase & Co. 0.23% due 7/14/2010 Coca-Cola Co. 0.19% due 8/27/20106 AT&T Inc. 0.19% due 7/26/20106 Private Export Funding Corp. 0.30%–0.31% due 8/30–10/4/20106 General Electric Capital Corp. 0.25% due 7/1/2010 NetJets Inc. 0.18% due 7/19–8/16/20106 Merck & Co. Inc. 0.14%–0.25% due 8/3–8/9/20106 Straight-A Funding LLC 0.38%–0.40% due 8/10–9/8/20106 Total short-term securities (cost: $1,045,426,000) Total investment securities (cost: $14,820,432,000) Other assets less liabilities Net assets $ 1Coupon rate may change periodically. 2Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 3Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was $910,338,000, which represented 5.85% of the net assets of the fund. 4Payment in kind; the issuer has the option of paying additional securities in lieu of cash. 5Step bond; coupon rate will increase at a later date. 6Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $4,186,256,000, which represented 26.89% of the net assets of the fund. 7Scheduled interest and/or principal payment was not received. 8The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 9Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $153,578,000, which represented .99% of the net assets of the fund. 10Acquired in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Percent Acquisition Cost Value of net date(s) ) ) assets NXP BV and NXP Funding LLC 10.00% 2013 7/17/2009 $ $ % Cooper-Standard Holdings Inc. 5/25/2010–5/27/2010 Cooper-Standard Holdings Inc. 7.00% convertible preferred 5/26/2010 Cooper-Standard Holdings Inc., warrants, expire 2017 5/25/2010–5/27/2010 Gray Television Inc., Series D, 17.00% 6/26/2008 Atrium Corp. 4/30/2010 HSW International, Inc. 9/30/2009–10/2/2010 38 — Forbes Travel Guide, Inc. 12/17/2007 21 31 — American Media Operations, Inc. 1/30/2009 8 8 — Total restricted securities $ $ % 11Index-linked bond whose principal amount moves with a government retail price index. 12Security did not produce income during the last 12 months. Key to abbreviations and symbols ARS Argentine pesos BRL Brazilian reais COP Colombian pesos EGP Egyptian pounds € Euros £ British pounds HUF Hungarian forints KRW South Korean won MXN Mexican pesos PLN Polish zloty TRY Turkish liras UYU Uruguayan pesos Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares.Further details on these holdings and related transactions during the nine months ended June 30, 2010, appear below. Beginning shares or principal Ending shares or Dividend or interest income Value of affiliates at 6/30/10 amount Additions Reductions principal amount ) ) Georgia Gulf Corp. 9.00% 2017 $
